UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5107


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARK CHRISTOPHER HOLMAN, a/k/a Mark Christopher Holeman,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:08-cr-00004-WO-1)


Submitted:    May 28, 2009                  Decided:   June 2, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram,
First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant. Angela Hewlett Miller, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mark   Christopher    Holman      appeals    from     his   conviction

and   180-month      sentence    imposed      following     his    guilty    plea    to

possession of a firearm by a convicted felon.                     Holman’s attorney

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),   addressing      the    validity      of   the    guilty    plea    and    the

reasonableness of the sentence, but stating that there was no

merit to the appeal.            Holman filed a pro se brief challenging

his sentence, the district court’s jurisdiction, and asserting

that the district court should have held a hearing to address

his motions to withdraw his plea, to relieve counsel, and for an

evaluation.       Our review of the record discloses no reversible

error; accordingly, we affirm Holman’s conviction and sentence.

              We find that Holman’s guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.         Holman was properly advised of his rights, the

offense charged, and the mandatory minimum sentence he faced.

The court also determined that there was an independent factual

basis   for    the    plea   and   that       the   plea   was     not    coerced    or

influenced by any promises.           See United States v. DeFusco, 949

F.2d 114, 119-20 (4th Cir. 1991).

              The court reviews Holman’s sentence for reasonableness

under a deferential abuse-of-discretion standard.                        See Gall v.

United States, 128 S. Ct. 586, 591 (2007).                          In reviewing a

                                          2
sentence, this court must first ensure that the district court

committed no significant procedural error, such as incorrectly

calculating the guideline range.                    United States v. Osborne, 514

F.3d 377, 387 (4th Cir.), cert. denied, 128 S. Ct. 2525 (2008).

The court then considers the substantive reasonableness of the

sentence imposed under the totality of the circumstances.                          Gall,

128    S.   Ct.    at   597.      Holman      was    sentenced     to    the   statutory

mandatory minimum sentence of 180 months’ imprisonment and we

find the sentence reasonable.

             As required by Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                 We

further find no merit to the claims raised in Holman’s pro se

supplemental brief.            We therefore affirm Holman’s conviction and

sentence.         This court requires that counsel inform his client,

in writing, of his right to petition the Supreme Court of the

United States for further review.                   If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may renew his motion for leave

to withdraw from representation.                     Counsel’s motion must state

that a copy thereof was served on the client.                       We dispense with

oral    argument        because      the    facts    and   legal    contentions        are

adequately        presented     in    the    materials     before       the    court   and

argument would not aid the decisional process.

                                                                                AFFIRMED

                                              3